     Case 1:18-cr-10468-NMG Document 384 Filed 04/06/20 Page 1 of 10



                IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES of AMERICA,
                                       Case 1:18-cr-10468-13 NMG

    v.

EDWARD CHAPMAN,
          Defendant.

                         EMERGENCY MOTION FOR
                           TEMPORARY RELEASE
                          ON HOME CONFINEMENT

    Edward Chapman, defendant, by his counsel, Kevin L. Barron,

Esq., respectfully moves the Honorable Court, on an emergency

basis and over government objection, for an order under 18 USC §

3145(c) modifying the Court's February 7, 2020 electronic order

(Doc. 331) of detention for "exceptional reasons" and allowing

defendant's temporary post-conviction release on home

confinement and electronic monitoring due to the changed

circumstances created by the novel corona virus epidemic.              The

government opposes this motion.

                                 FACTS

    The Massachusetts courts have already determined to release

as many inmates as possible to avoid exacerbating this public

health crisis and adding unnecessarily to the inflow of corona

virus patients at hospitals around the state already under heavy

stress.   The Supreme Judicial Court has issued a decision

creating a rebuttable presumption in favor of releasing pre-
       Case 1:18-cr-10468-NMG Document 384 Filed 04/06/20 Page 2 of 10



trial detainees who have not previously been subject to a

finding of dangerousness under MGL c. 276, §58A.           See, CPCS v.

Chief Justice of the Trial Court, No. 12926, March 24, 2020.1

There , the SJC makes many findings about the novel corona virus

epidemic applicable to this proceeding, findings with which the

Court is well familiar.

           The CDC has stated that “[c]orrectional and detention

facilities . . .. present[] unique challenges for control of

COVID-19 transmission among incarcerated/detained persons,

staff, and visitors.” CDC, Interim guidance on management of

Coronavirus 2019 (COVID-19) in Correctional and Detention

Facilities (2020), https://www.cdc.gov/coronavirus/2019-

ncov/community/correction-detention/guidance-correctional-

detention.html (CDC Guidance). These challenges include-but are

not limited to-the fact that incarcerated individuals “live,

work, eat, study, and recreate within congregate environments, ”

limited options for medical isolation of those showing symptoms,

preexisting conditions among incarcerated individuals that may

enhance their risk of severe disease, and limited ability of

incarcerated individuals to engage in disease prevention

behaviors such as frequent hand washing. Id.




1
    https://www.mass.gov/doc/sjc-12926-opinion/download



                                      2
     Case 1:18-cr-10468-NMG Document 384 Filed 04/06/20 Page 3 of 10



    Under the present circumstances, Mr. Chapman presents a

reasonable risk for home detention.          This 53 year-old

hypertensive defendant, housed at Norfolk County Jail, has been

detained since his initial appearance on May 30, 2019.

Defendant pled guilty under agreement          with the government on

March 9, 2020.    Docs. 365, 366.        Mr. Chapman had intended to

bank credit for his sentencing but is now justifiably frightened

by the spread of the disease inside detention centers, houses of

correction and prisons in Massachusetts and throughout the

United States.

    Defendant proposes temporary release on electronic

monitoring and 24-hour home confinement in the custody of his

uncle, acting as bail custodian, at the uncle's private

residence (rented from defendant).          Declaration of Eric Ortiz,

Ex. A.   This is a private residence in a three-unit dwelling

with a regular land line and no weapons or dangerous dogs on

premises.   Id.   The uncle believes there is no personal on

criminal justice status in the building.

    There is a sizeable prison population in Massachusetts,

probably in excess of 20,000.       If only a small percentage of

that population required hospitalization, it would nonetheless

represent a thousand unnecessary patients taking badly needed

hospital beds.    There are 11,226 persons in custody at houses of

correction and    8,360 in the Massachusetts DOC.        Massachusetts



                                     3
       Case 1:18-cr-10468-NMG Document 384 Filed 04/06/20 Page 4 of 10



DOC Weekly Inmate Count2.      This number would likely not include

federal detainees held under contract at Massachusetts houses of

correction, prisons, D.W. Wyatt and ACI Cranston in Rhode Island

and Stafford in New Hampshire.

       Detention centers claim they are screening for corona virus

infection to prevent the spread of disease inside jails.            Such

measures useless.     About half the persons infected with novel

corona virus are completely asymptomatic.           See, e.g., Nishiura,

Kobayashi, Suzuki, et al., International Journal of Infectious

Disease , "Estimation of the Asymptomatic Ratio of Novel
                                                                3
Coronavirus Infections (COVID-19)", February 13, 2020.

Moreover, the disease becomes airborne (beyond droplets) and

symptoms do not appear for about five days after infection.



                                ARGUMENT
                                POINT I:
                      AVOID OVERWHELMING HOSPITALS

       Detainees like defendant, who do not present a heightened

risk of flight or dangerousness, especially where they are

older, should be released for the present to avoid overburdening

hospitals.    The principles guiding the decision whether to

detain a defendant under the Bail Reform Act are now subject to

the exigencies of a dangerous epidemic.         As the Supreme Judicial


2
    https://www.mass.gov/doc/weekly-inmate-count-3162020/download
3
    https://www.ijidonline.com/article/S1201-9712(20)30139-9/pdf


                                      4
       Case 1:18-cr-10468-NMG Document 384 Filed 04/06/20 Page 5 of 10



Court found, the prison system "has limited capacity to offer

the sort of specialized medical interventions necessary in a

severe case of COVID-19.       Thus, as seriously ill individuals are

transferred from correctional institutions to outside hospitals,

any outbreak in a correctional institution will further burden

the broader health care system that is already at risk of being

overwhelmed."      CPCS v . Trial Court, supra pp. 10 - 11.

       The unnecessary overburdening of hospitals and public

health authorities is an overriding public safety factor not

ordinarily considered in making determinations under the Bail

Reform Act.      Shipboard outbreaks, such as cruise ships, have

shown that the number of infected among a population increases

dramatically in the confines of a vessel, perhaps the nearest

equivalent to a prison.        In particular, the M/V DIAMOND

PRINCESS cruise ship, quarantined at Yokohama in February this

year, presents a solid example of the risk.           See, Rocklöv,

Sjödin & Wilder-Smith, February 28, 2020, " COVID-19 outbreak on

the Diamond Princess "Cruise Ship: Estimating the Epidemic

Potential and Effectiveness of Public Health Countermeasures",4

National Center for Biotechnology Information (NIH).            Although

extensive countermeasures were employed by Yokohama authorities

to contain the outbreak to 619 of the 3,700 passengers and crew,



4
    https://www.ncbi.nlm.nih.gov/pubmed/32109273


                                      5
     Case 1:18-cr-10468-NMG Document 384 Filed 04/06/20 Page 6 of 10



the infection rate itself was four times higher than that

experienced at the epicenter of the Outbreak in Wuhan, China.

     The most relevant conclusion of the Yokohama study,

however, is what would have happened under circumstances where,

like detention centers,     public health officials and outside

doctors cannot intervene to stop the spread of infection5: "Based
                             6
on the modeled initial R0        of 14.8 [determined to be the rate of

reinfection in the M/V DIAMOND PRINCESS], we estimated that

without any interventions within the time period of 21 January

to 19 February, 2920 out of the 3700 (79%) would have been

infected."

     The Court should consider temporarily removing as many

inmates as possible from prison system, otherwise, the

population of 20,000 inmates, 80% of whom will likely be

infected, has the potential to take hundreds of hospital beds.

Moreover, a hospitalized prisoner in detention will require law

enforcement supervision, placing a otherwise unnecessary strain

on police agencies .

                                 POINT II:


5
  Japanese authorities had full access to the ship and brought
doctors and public health officers aboard. The authorities also
removed many of the worst cases from the ship for
hospitalization.
6
  In epidemiology, the basic reproduction number "R 0" of an
infection can be thought of as the expected number of cases
directly generated by one case in a population where all
individuals are susceptible to infection.


                                     6
     Case 1:18-cr-10468-NMG Document 384 Filed 04/06/20 Page 7 of 10



                     INDIVIDUAL CHARACTERISTICS

     The older one is, the more likely one will experience long-

term complications or even die from corona virus.         The highest

morbidity rate is for persons over 60 and Mr. Chapman is

approaching this age, but the morbidity rate alone does not

adequately describe the risks.          Older adults who are

hospitalized for pneumonia have a significantly higher risk of

new problems that affect their ability to care for themselves,

and the effects are comparable to those who survive a myocardial

infarction or stroke, reported researchers with the University

of Michigan Health System and University of Washington School of

Medicine.7

     Mr. Chapman is hypertensive (not severely so, but

hypertensive nonetheless), and patients suffering from

hypertension have been shown to have a much lower survival rate

and suffer more acutely.     This vulnerability involves the

increased presence of angiotensin-converting enzyme in the lungs

of patients suffering from both hypertension and diabetes.

     Mr. Chapman does not present an unreasonable risk of flight

or danger to the public under present circumstances, a calculus

that makes public health its foremost consideration; the risk to

society of placing previously defendant in the community is


7
  https://www.nurse.com/blog/2013/03/20/pneumonias-long-term-
effects-comparable-to-mi/


                                    7
     Case 1:18-cr-10468-NMG Document 384 Filed 04/06/20 Page 8 of 10



lower and has fewer consequences than the crisis created by

turning away patients in need of hospitalization.

                              POINT III:

                     EXTRAORDINARY CIRCUMSTANCES
                           18 USC §3145(c)

    Mr. Chapman has already accepted responsibility for his

criminal conduct and has been accumulating time credit toward

his sentence.     His sentencing hearing is now scheduled for July

8, 2020 when summer conditions are widely expected to reduce the

epidemic.   Mr. Chapman is motivated by concern for his health.

Otherwise, this motion has no benefit for him.        He proposes home

confinement and not what would ordinarily be considered release.

He gets no credit toward his sentence.       As a western

Massachusetts resident for 20 years with three minor children

and extended family in the area, Mr. Chapman does not present a

risk of flight.

    Under the circumstances of the epidemic, there are

"exceptional reasons why such person’s detention would not be

appropriate" for this post-conviction detainee.        See, 8 USC

§3145(c).       Generally, a defendant is entitled to bail post

conviction or pending appeal if he can:

    (1) establish by clear and convincing evidence that he
    is not likely to flee or pose a danger to the safety
    of any other person or the community, 18 USC §
    3143(b)(1)(A); (2) demonstrate that the appeal raises
    a substantial question of law or fact likely to result
    in, inter alia, reversal or an order for a new trial,



                                    8
        Case 1:18-cr-10468-NMG Document 384 Filed 04/06/20 Page 9 of 10



    id. § 3143 (b)(1)(B); and (3) "clearly show that there
    are exceptional reasons why [his] detention would not
    be appropriate," id. § 3145(c).


United States v. Weiner, 972 F.2d 337 (1st Cir. 1992).             Applying

this analysis to the special facts of this case, the second

consideration is not relevant.         In this District and other

districts, courts frequently release defendants for other

reasons than a pending appeal, such where a defendant's release

serves governmental and law enforcement interests.

    Courts have released a defendants on grounds of illness

without particular regard to the merits of a defendant's appeal.

See, e.g., United States v. Farlow, 824 F. Supp. 2d 189 (D. Me.

2011)    (defendant having entered a conditional guilty plea

subject to denial of a motion to suppress and released before

perfecting appeal, court finding that, while "searches of

electronically stored data is a controversial and developing

topic", defendant "simply did not present the Court with a

sufficient evidentiary record to place this constitutional

question into play").        The remedy of release prior to the

filing of an appeal is available to defendants like Mr. Chapman,

but he must show an exceptional reason.          See, also, United

States v. Santoro, Case No. 2:18-cr-188-DBH (D. Maine, January

24, 2019)     (noting that §3145 was available to defendants but

defendant not able to offer exception reason).           The District of




                                       9
    Case 1:18-cr-10468-NMG Document 384 Filed 04/06/20 Page 10 of 10



Maine has concluded "that the COVID19 crisis presents an

'exceptional reason under Section 3145(c) for immediate

release."   United States v. Malcolm French, et al., No. 1:12-cr-

00160-JAW (D. Maine, March 31, 2020) (defendant with scarring on

lung released, First Circuit having remanded on finding

defendant’s appeal presented substantial question).

                              CONCLUSION

    This motion should be granted for the reasons set forth

above.

Dated: April 6, 2020                    Respectfully submitted,
                                        Edward Chapman, Defendant
                                        By his counsel,
                                        /s/Kevin L. Barron
                                        Kevin L. Barron, Esq.
                                        50 Congress St. - 6th Fl.
                                        Boston, MA 02109
                                        (617) 407-6837


                       Certificate of Service

Counsel certifies that he has caused a true copy of this
document to be served today through the CM/ECF system of this
District on the attorneys for all the parties as set forth in
the Notice of Electronic Filing and that no party requires
service by other means.

                                        /s/Kevin L. Barron




                                   10
